Citation Nr: 1703579	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a heart disorder and, if so, whether service connection for a heart disorder, to include aortic stenosis, is warranted.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1956.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to an increased rating for status post crush injury, right foot, and the issues entitlement to service connection for a respiratory condition, lumbar spine disorder, cervical spine disorder, right knee disorder and right hip disorder were also on appeal and addressed in a November 2013 statement of the case.  However, in his December 2013 substantive appeal, the Veteran stated that he was only continuing his appeal of the issue of entitlement to service connection for a heart disorder.  Thus, these issues are not before the Board.  

In October 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In December 2014, the Veteran submitted additional evidence that has not been considered by the Agency of Original Jurisdiction (AOJ).  Nevertheless, the Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in December 2013.  In turn, a waiver of this additional evidence is not necessary and, thus, the Board may properly consider such evidence.  

The Board notes that this claim was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing symptoms.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a February 1960 rating decision, the RO denied service connection for a heart disorder, claimed as tachycardia; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the February 1960 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart disorder.

3.  A heart disorder was not noted at the time of the Veteran's entry into service, but clear and unmistakable evidence shows that a heart disorder preexisted service.

4.  The evidence does not clearly and unmistakably demonstrate that the Veteran's preexisting heart disorder was not aggravated during his active duty service; thus, the presumption of soundness is not rebutted and his current heart disorder manifested during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The February 1960 rating decision that denied service connection for a heart disorder, claimed as tachycardia, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The additional evidence received since the February 1960 rating decision is new and material, and the claim for service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Veteran is presumed to have been sound as to a heart disorder at the time of entry into service and such presumption has not been rebutted.  38 U.S.C.A. § 1111 (West 2014).

4.  The criteria for service connection for a heart disorder, diagnosed as aortic stenosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As the Board's decision to reopen and grant service connection herein for the Veteran's heart disorder constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations in regard to this issue. 

II.  New and Material Evidence

The Veteran is seeking to reopen his claim for service connection for a heart disorder.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for tachycardia in a February 1960 rating decision finding that it was a pre-service condition and there was no increase in severity beyond the natural progress.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the February 1960 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Since the February 1960 rating decision, additional evidence has been associated with the claims file, including additional statements and Board hearing testimony from the Veteran as well as additional private and VA clinical records.  Importantly, the Veteran has submitted a November 2014 private medical opinion, which stated  that the Veteran's current heart disorder, aortic stenosis, was more likely than not aggravated beyond its natural progression in service.

The Board finds that the November 2014 private medical is new and material as it is not redundant of evidence already in the record in February 1960, and relates to the unestablished fact of whether the Veteran's current heart disorder was aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection

In light of reopening the Veteran's claim for service connection for a heart disorder, the Board now turns to whether service connection is warranted.  The Veteran has primarily indicated that his pre-existing heart disorder was aggravated in service as documented by episodes of pneumonia and tachycardia in the service treatment records.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease and arteriosclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's November 1954 service examination prior to entrance into active service showed that the heart was clinically evaluated as normal.  In September 1955, the Veteran was hospitalized for pneumonia.  A history of whooping cough and scarlet fever were noted.  The Veteran also reported that he had been told before basic train that he had an irregular heartbeat.  Further, clinical records in September 1955 and October 1955 show that the Veteran had several attacks of severe paroxysmal tachycardia.  Significantly, an October 1955 clinical record observed that although cardiovascular examination was normal, EKG revealed non-specific T wave changes.  It was also noted that the Veteran had had five attacks of tachycardia during the past several years, three of which were prior to service.  The Veteran was admitted for observation.  A discharge summary showed that the final diagnosis was tachycardia, paroxysmal, cause undetermined, in line of duty.  A November 1955 consultation sheet noted that the Veteran dated his tachycardia to the fall of 1953 when he experienced the sudden onset of nausea, dizziness, lightheadedness and discomfort in chest.  He was aware of rapid beating of his heart.  He had similar episodes in 1953 and one in 1954 prior to entering service.  Lastly, the Veteran's September 1956 service examination prior to discharge also showed that the heart was clinically evaluated as normal.  However, the examiner noted a history of paroxysmal tachycardia, last time in November 1955.  The Veteran experienced shortness of breath, chest pain and headache associated with attacks.  

After service, the Veteran was afforded a VA examination in January 1960.  However, no cardiac disease was found at that time.  

Post-service treatment records show that in June 2009, the Veteran was seen for evaluation of intermittent palpitations.  An echocardiogram showed mild aortic valve stenosis.  The clinical impression was palpitations, premature ventricular contractions, possible run of 8 beats of accelerated idioventricular rhythm.  He was going to be seen for a Holter monitor.  Follow up VA and private records continue to show treatment for the Veteran's heart disorder. 

The Veteran filed his current claim for service connection in December 2009.  He was afforded a VA examination in November 2012.  The examiner observed that aortic stenosis was diagnosed much after the Veteran's time in service.  Thus, the examiner opined that it was not due to or related to the Veteran's time in service, nor aggravated by the Veteran's time in service.  He continued that no other cardiac condition had been diagnosed and concluded that no heart condition diagnosis was related to Veteran's time in service.  Unfortunately, as the examiner failed to address the service treatment records documenting numerous instances of tachycardia as well as the evidence showing a possible pre-existing condition, the examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In support of his claim, the Veteran submitted July 2013 and November 2014 opinions from his private cardiologist.  In sum, the physician reviewed the medical records from 1955 when the Veteran had an extensive cardiac work-up.  The examiner observed that the Veteran had multiple episodes of rheumatic fever and was hospitalized for prolonged periods of time from the age of 13-14 years old.  The examiner continued that it was well-established in cardiology that a three year old with multiple cases of strep throat and rheumatic fever can precipitate valvular disease.  The examiner observed that although the most common valve affected was the mitral valve, there were multiple studies revealing aortic stenosis as a result of rheumatic heart disease.  The examiner noted the Veteran's multiple in-service visits to the emergency room for palpitations, tachycardia, syncopal events and near syncope.  The Veteran was also hospitalized for pneumonia on two separate occasions.  

The examiner concluded that the Veteran's aortic stenosis was more likely than not aggravated beyond its natural progression.  She rationalized that medical evidence suggests that repeated infections such as pneumonia and strep throat often result in accelerated damage to the valves of the heart, which was especially true in cases like the Veteran with a history of rheumatic fever like the Veteran.  The examiner continued that it was more likely than not that the extreme exercise and stress, tachycardia and syncopal events while in service both individually and collectively caused the Veteran to have decreased immune system rendering him more at the risk of a viral and bacterial infections, which ultimately caused progression of valvular disease.  The Veteran's current valvular heart disease which has now progressed to a medical rating of severe; valve replacement surgery was anticipated in the coming months.

The Board accords great probative weight to the private examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, drawing clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  

Initially, the Board notes that as no chronic heart disorder was noted upon entrance, the Veteran is presumed to have been in sound condition.  38 U.S.C.A. § 1111.  Nevertheless, after reviewing the totality of the evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's heart disorder, now diagnosed as aortic stenosis, preexisted service.  In this regard, the service treatment records clearly show that the Veteran's tachycardia episodes began prior to service.  These records also document pre-existing illnesses, including multiple episodes of rheumatic fever, which contributed to the progression of the Veteran's heart disorder according to the private examiner.  The Board finds that the combination of the Veteran's service treatment records and the private examiner's opinion constitute clear and unmistakable evidence that the Veteran's heart disorder preexisted service.

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's heart disorder clearly and unmistakably pre-existed service.  The Board must also determine whether such disability clearly and unmistakably was not aggravated during service.  Importantly, the November 2014 private opinion concluded that the Veteran's aortic stenosis was more likely than not aggravated beyond its natural progression during service.  In this regard, the examiner found that extreme exercise and stress, tachycardia and syncopal events while in service both individually and collectively caused the Veteran to have decreased immune system rendering him more at the risk of a viral and bacterial infections, which ultimately caused progression of valvular disease.  Thus, given the physician's opinion, the Board is unable to find that there is clear and unmistakable evidence that there was no aggravation of the Veteran's heart disorder during service.  As such, the presumption of soundness has not been rebutted.  The Board must therefore conclude that the Veteran's heart disorder did not exist prior to the Veteran's service.  

Accordingly, since the Veteran is presumed to have been in sound condition as to a heart disorder at the time of his entrance into service, it follows that the Board must analytically view the symptomatology exhibited during service as being the initial manifestation of his current heart disorder.  In other words, as a result of the required legal analysis, the legal conclusion to be drawn is that the Veteran's heart disorder, diagnosed aortic stenosis, was incurred during active duty service.  Consequently, service connection is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart disorder is reopened and service connection for a heart disorder, diagnosed aortic stenosis, is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


